Cite as 2014 Ark. App. 522

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-491


NICHOLAS BURRIS                                   Opinion Delivered   October 1, 2014
                               APPELLANT
                                                  APPEAL FROM THE UNION
                                                  COUNTY CIRCUIT COURT
                                                  [NO. CR-12-395]
V.
                                                  HONORABLE HAMILTON H.
                                                  SINGLETON, JUDGE

                                                  MOTION TO WITHDRAW DENIED
STATE OF ARKANSAS                                 WITHOUT PREJUDICE;
                                 APPELLEE         REBRIEFING ORDERED



                           PHILLIP T. WHITEAKER, Judge


       Appellant Nicholas Burris was convicted by a Union County jury of one count of

rape and one count of residential burglary. He was sentenced to a total of thirty-five years’

imprisonment for the two convictions. Pursuant to Anders v. California, 386 U.S. 738 (1967),

and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals, Burris’s

attorney has filed a motion to withdraw as counsel on the ground that the appeal is wholly

without merit. The motion is accompanied by an abstract, brief, and addendum purporting

to list all adverse rulings and to explain why each adverse ruling is not a meritorious ground

for reversal. Burris was provided a copy of counsel’s brief and notified of his right to file a
                                  Cite as 2014 Ark. App. 522

list of points within thirty days; he has elected to file pro se points, and the State has filed a

responsive brief.

       We previously ordered rebriefing in this case because the record did not contain a

transcript of voir dire. Burris v. State, 2014 Ark. App. 37. That deficiency has been corrected,

but we must again deny Burris’s counsel’s motion to withdraw because counsel has failed to

submit an abstract and addendum that complies with the requirements of the Rules of the

Arkansas Supreme Court and Court of Appeals. The abstract we have been provided reflects

that a CD containing an interview with Burris was played in open court. In addition, a

transcript of that interview was introduced into evidence and handed out to the jury to read

along as the recording was played. The text of the transcript has not been abstracted, and

there is no copy of the CD in the addendum. See Ark. Sup. Ct. R. 4-2(a)(8)(A)(i); Copeland

v. State, 2013 Ark. App. 6.

       Pursuant to Rule 4-2(b)(3), we afford Burris’s counsel an opportunity to cure these

deficiencies. Counsel is directed to file a substituted abstract, brief, and addendum within

fifteen days from the date of this opinion.

       Motion to withdraw denied without prejudice; rebriefing ordered.

       GRUBER and VAUGHT, JJ., agree.

       N. Mark Klappenbach, for appellant.

       Dustin McDaniel, Att’y Gen., by: Rachel H. Kemp, Ass’t Att’y Gen., for appellee.




                                                2